Case 2:20-cv-10275-CAS-JC Document 23 Filed 06/08/21 Page 1 of 4 Page ID #:126



 1 Ralph S. LaMontagne, Jr. [State Bar No. 91536]
   rlamontagne@l-a-lawoffices.com
 2 Eric A. Amador [State Bar No. 143395]
   eamador@l-a-lawoffices.com
 3 Thomas T. Carpenter [State Bar No. 98051]
   tcarpenter@l-a-lawoffices.com
 4 LaMONTAGNE & AMADOR LLP
   150 S. Los Robles Avenue, Suite 940
 5 Pasadena, California 91101
 6 Telephone: (626) 765-6800
   Facsimile: (626) 765-6801
 7
   Attorneys for Defendant
 8 VENTURE TRAVEL, L.L.C., doing business as
   TAQUAN AIR
 9
10                       UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA
12
13 KEVIN ECKELKAMP, Individually and  )            Case No. 2:20-cv-10275-CAS-JC
   as Spouse of ELIZABETH ECKELKAMP   )
14 and ELIZABETH ECKELKAMP,           )
   Individually and as Spouse of KEVIN)            STIPULATION FOR DISMISSAL
15 ECKELKAMP,                         )            OF ACTION WITH PREJUDICE
                                      )
16              Plaintiffs,           )            (Fed.R.Civ.P. 41)
                                      )
17       vs.                          )
                                      )
18 PRINCESS CRUISE LINES, LTD., doing )
   business as PRINCESS CRUISES,      )
19 VENTURE TRAVEL, LLC, doing         )
   business as TAQUAN AIR; and        )
20 MOUNTAIN AIR SERVICE, LLC, doing )
   business as MOUNTAIN AIR,          )
21                                    )
                Defendants.           )
22                                    )
                                      )
23                                    )
                                      )
24                                    )
25
26
27
28

              Stipulation For Dismissal Of Action With Prejudice (Fed.R.Civ.P. 41)
     242239
Case 2:20-cv-10275-CAS-JC Document 23 Filed 06/08/21 Page 2 of 4 Page ID #:127



 1            The undersigned parties, who are all the parties to this action, namely,
 2 plaintiffs, Kevin Eckelkamp, individually and as spouse of Elizabeth Eckelkamp, and
 3 Elizabeth Eckelkamp, individually and as spouse of Kevin Eckelkamp, and
 4 defendants, Princess Cruise Lines, Ltd., dba Princess Cruises, Venture Travel, LLC,
 5 dba Taquan Air, and Mountain Air Service, LLC, dba Mountain Air, hereby
 6 STIPULATE, pursuant to Fed.R.Civ.P. 41, to the dismissal of this action, with
 7 prejudice, with each party bearing said party’s own fees and costs.
 8
     Dated: June 8, 2021                       NELSON & FRAENKEL LLP
 9
10                                             By: /s/ Carlos F. Llinás Negret
                                                   Stuart R. Fraenkel
11
                                                   Gretchen Nelson
12                                                 Carlos F. Llinás Negret
                                                   Attorneys for Plaintiffs
13
                                                   KEVIN ECKELKAMP and
14                                                 ELIZABETH ECKELKAMP
15 Dated: June 8, 2021                        FLYNN, DELICH & WISE LLP
16
                                               By: /s/ Nicholas S. Politis
17                                                 Nicholas S. Politis
18                                                 Attorneys for Defendant
                                                   PRINCESS CRUISE LINES, LTD.,
19                                                 doing business as PRINCESS CRUISES
20
     Dated: June 8, 2021                       WORTHE HANSON & WORTHE
21
22                                             By: /s/ John Hanson
                                                   John Hanson
23                                                 Attorneys for Defendant
24                                                 MOUNTAIN AIR SERVICE, LLC,
                                                   doing business as MOUNTAIN AIR
25
26
27
28
                                                  1
                 Stipulation For Dismissal Of Action With Prejudice (Fed.R.Civ.P. 41)
     242239
Case 2:20-cv-10275-CAS-JC Document 23 Filed 06/08/21 Page 3 of 4 Page ID #:128



 1 Dated: June 8, 2021                     LaMONTAGNE & AMADOR LLP
 2
                                           By: /s/ Ralph S. LaMontagne, Jr.
 3                                             Ralph S. LaMontagne, Jr.
                                               Eric A. Amador
 4
                                               Thomas T. Carpenter
 5                                             Attorneys for Defendant
                                               VENTURE TRAVEL, L.L.C., doing
 6
                                               business as TAQUAN AIR
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
              Stipulation For Dismissal Of Action With Prejudice (Fed.R.Civ.P. 41)
     242239
Case 2:20-cv-10275-CAS-JC Document 23 Filed 06/08/21 Page 4 of 4 Page ID #:129



 1                                         ATTESTATION
 2
              Pursuant to L.R. 5-4.3.4(a)(2)(i), I hereby attest that all other signatories listed,
 3
     and on whose behalf the filing is submitted, concur in the content of this filing and
 4
     have authorized this filing.
 5
 6 Dated: June 8, 2021                          LaMONTAGNE & AMADOR LLP
 7
                                                By: /s/ Ralph S. LaMontagne, Jr.
 8                                                  Ralph S. LaMontagne, Jr.
 9                                                  Eric A. Amador
                                                    Thomas T. Carpenter
10                                                  Attorneys for Defendant
11                                                  VENTURE TRAVEL, L.L.C., doing
                                                    business as TAQUAN AIR
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    3
                  Stipulation For Dismissal Of Action With Prejudice (Fed.R.Civ.P. 41)
     242239
